Citation Nr: 1123163	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  06-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a mental disorder, including bipolar disorder.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury, status post-closed head injury with left frontal skull fracture, for the period of the appeal dated prior to October 14, 2010, and in excess of 40 percent for the period of the appeal as of October 14, 2010.  

3.  Entitlement to an initial rating in excess of 30 percent for cognitive and mood disorders associated with traumatic brain injury (TBI), status post-closed head injury with left frontal skull fracture.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978 and from March 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Baltimore, Maryland.  

The Board remanded the issues of entitlement to service connection for a mental disorder, including bipolar disorder, and entitlement to a higher initial rating for traumatic brain injury (TBI), status post-closed head injury with left frontal skull fracture, in October 2008 for further evidentiary and procedural development.  Following its development, the Agency of Original Jurisdiction (AOJ) issued a November 2010 rating decision in which it awarded "service connection" for cognitive and mood disorders associated with TBI, status post-closed head injury with left frontal skull fracture, and assigned an initial rating of 30 percent, effective October 14, 2010.  It also increased the disability rating assigned to the Veteran's TBI, status post-closed head injury with left frontal skull fracture, from 10 percent to 40 percent, effective October 14, 2010.  

With regard to the former action taken, the AOJ noted that this represented a decision on the issue of entitlement to service connection for a mental disorder and that it was a "Board of Veterans' Appeals (BVA) grant that is considered to be a full and final determination of this issue on appeal, unless appealed to the Court of Appeals for Veterans' [sic] Claims (CAVC)."  Initially, the Board notes that it has not promulgated any award pertaining to the Veteran's claims on appeal as of yet.  Thus, the statement made by the AOJ that the Veteran must appeal this decision to the CAVC is erroneous.  Fortunately, any prejudicial harm caused by this error is rendered moot by the fact that the AOJ's decision does not, in fact, represent an award for a separate disability as much as it reflects evaluation of the Veteran's service-connected TBI under the diagnostic criteria promulgated by the Secretary of the VA in September 2008.  See 73 Fed. Reg. 54,693-01 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045 (Oct. 23, 2008)).  In this regard, such diagnostic criteria direct the VA to evaluate emotional/behavioral dysfunction associated with a TBI under the rating criteria pertaining to mental disorders when such symptoms have been associated with a diagnosed mental disorder.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).  Here, the November 2010 rating decision indicates that an October 2010 VA mental health examination found the Veteran's service-connected TBI included symptoms attributable to cognitive and mood disorders, not otherwise specified.  Symptoms associated with the latter disorder were therefore rated according to 38 C.F.R. § 4.130 and a separate 30 percent rating was assigned for such symptoms as directed by the revised rating criteria for TBIs.  

The 30 percent rating assigned by the AOJ for cognitive and mood disorders is therefore, by definition, part of the Veteran's overall rating for service-connected TBI.  Since a total rating has not been assigned for this disability and the Veteran has not withdrawn his appeal as to this issue, it remains before the Board for appellate consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation).  The question of what is the appropriate initial rating for the Veteran's TBI therefore includes the 30 percent rating assigned for the Veteran's cognitive and mood disorders.  This issue has been added to the title page to reflect this fact.

As for the AOJ's determination that its November 2010 decision represented a full grant of benefits sought as to the issue of service connection for a mental disorder, the Board observes that the rating decision appears only to consider whether a mood disorder diagnosed by at an October 2010 VA examination is associated with the Veteran's service-connected TBI.  There is no mention of whether there is evidence linking other mental disorders noted in the record, such as bipolar disorder, depressive disorder, or adjustment disorder, to the Veteran's military service, to include his service-connected TBI.  Since there is no indication that the Veteran has withdrawn his appeal as to the issue of whether such disorders are directly related to service, it remains in controversy and, as such, is also listed on the title page.  

Finally, the Board has added the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the title page because it has assumed jurisdiction over this issue.  While this appeal was pending, the Court held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In the present case, the evidence of record reflects that the Veteran has not worked since 1997 and that he is in receipt of social security disability benefits.  There is also an opinion by the October 2010 mental health examiner that he can only perform "simple assignments as long as he is not exposed to the general public or to abrasive supervisory environments."  Absent some indication that the Veteran has been successful at obtaining and/or maintaining substantial gainful employment since 1997, the Board finds that the aforementioned evidence, at a minimum, raises the issue of whether his service-connected TBI renders him unemployable.  Since the RO has not yet considered issue, the Board will assume jurisdiction of it.  	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, following a review of the record, it finds that a number of its October 2008 remand directives were not completed.  As such, another remand is necessary to ensure substantial compliance with its directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Additional evidentiary and procedural development is also necessary to ensure that VA has adhered to general due process requirements as well as its own duties to notify and assist a veteran in the development of a claim.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

With respect to the Veteran's claim for service connection for a mental disorder, including bipolar disorder, the Board remanded this appeal, in part, such that the Agency of Original Jurisdiction (AOJ) might obtain relevant missing service treatment records and obtain a VA examination that considered whether any current mental disorder indicated in the record, including bipolar disorder, depressive disorder, and adjustment disorder, may have had its onset during the Veteran's military service.  With regard to the former development, the Board finds that the AOJ failed to substantially comply with its request to obtain any clinical treatment records, including mental hygiene records, for the period from August 1, 1977, through October 1, 1977, from any medical facility or hospital at the United States Coast Guard Air Station in San Diego, California that might contain information regarding a suicide attempt during the Veteran's first period of active duty service.  The Board acknowledges that the AOJ contacted the Air Station in San Diego by letter dated in November 2008, and that the Sector San Diego medical facility replied in April 2009 that any records were "more likely at Archives."  However, there is no indication that the AOJ took any steps following receipt of this response to contact "Archives" (i.e., National Personnel Records Center (NPRC)) for the outstanding records, nor any indication that the AOJ contacted the co-located Naval Medical Center at San Diego, California.  As such, the Board finds that VA's duty to assist has not been fulfilled and that another remand is necessary to search for these relevant, outstanding records.  

As for the requested VA examination, the Veteran did undergo a mental health evaluation in October 2010.  However, the examiner expressly noted that "[t]his examination is for traumatic brain injury" and the report focuses solely on the current cognitive and emotional status of the Veteran.  There is no indication that the examiner considered the Veteran's past psychiatric history, which includes evidence of in- and out-patient treatment for depressive disorder, bipolar disorder, and adjustment disorder, and whether any of these disorders may be related to military service, to include the aforementioned suicide attempt while serving in the United States Coast Guard.  Absent an opinion regarding this issue, the Board finds that further examination and medical opinion is still needed to resolve his remaining claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2010). 

Turning to the Veteran's claim for a higher initial rating for traumatic brain injury (TBI), VA revised the criteria for the evaluation of TBIs effective October 23, 2008.  73 Fed. Reg. 54,693-01 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010)).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008, unless a claimant rated under a previous version of the criteria requests review under the most recent criteria.  Id.  Here, the Veteran's initial claim for compensation preceded October 23, 2008, by several years, and the Board cannot locate any evidence that he specifically requested evaluation under the latest revised criteria.  

Nevertheless, a review of the November 2010 rating decision discussed in the above Introduction and the November 2010 supplemental statement of the case reveals that the AOJ applied the revised rating criteria to the current appeal in awarding a staged increase in the Veteran's rating during this appeal.  Despite the fact that it appears such criteria should not have been applied, the Board will, out of fairness to the Veteran, consider the revised rating criteria in evaluating his service-connected TBI disability.  Before this can be accomplished, however, a remand is necessary to provide the Veteran with a copy of this revised rating criteria to ensure all due process requirements have been met.  See 38 C.F.R. §§ 19.29, 19.31 (2010).  

The Board observes that the AOJ, in accordance with the October 2008 remand, requested that the Veteran provide information such that outstanding medical records from non-Federal sources, including North Arundel Hospital, Harbor Hospital, Mercy Medical Center, and Greater Baltimore Medical Center, might be obtained, and that the Veteran did not reply to the VA's request.  Similarly, the AOJ requested any records affiliated with the Veteran's social security disability benefits file, but was notified by the VA's SSA Coordinator in August 2010 that such records could not be located.  While the Board is satisfied that the AOJ discharged its duty to assist the Veteran with respect to this outstanding evidence, it finds that an additional attempt should be made to obtain this evidence in light of the fact that the Board is already remanding this appeal for the above development.  

Finally, as indicated in the above Introduction, the Board has assumed jurisdiction over the pending issue of entitlement to TDIU raised by the evidence of record.  See Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified of the elements necessary to substantiate such claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010).  He should also be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.  

2.  Provide the Veteran with a copy of the latest version of the diagnostic criteria pertaining to traumatic brain injuries (codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045).  

3.  Contact the Veteran and inform him that he should submit sufficient information, including a consent form, to obtain records associated with his treatment for psychiatric problems at North Arundel Hospital, Harbor Hospital, Mercy Medical Center, and Greater Baltimore Medical Center.  Following receipt of his response, make appropriate attempts to obtain treatment records from any identified providers.

4.  Contact the NPRC, and any other document repository which may contain relevant records, and request any inpatient and outpatient clinical records and mental hygiene records pertaining to the Veteran for the period from August 1, 1977, through October 1, 1977, for any medical facility or hospital at the U.S. Coast Guard Air Station in San Diego, California, to include the Sector San Diego medical facility and the Naval Medical Center at San Diego, California.  It should be noted that these records may be filed separate from the Veteran's service treatment records (i.e., under the name of the facility rather than the Veteran or under mental hygiene records).  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ obtains the records or determines that the records sought do not exist or that further efforts to obtain those records would be futile.

5.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response from SSA, negative or positive, should be associated with the claims file.  

6.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

7.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA mental health examination for the purpose of ascertaining the etiology of any current mental disorder, including bipolar disorder, adjustment disorder, and depressive disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should specify the nature of any mental disorder, providing diagnos(es) for all identified disabilities.  The examiner should then answer the following questions, providing a rationale for any opinion(s) which reflects consideration of both medical and lay evidence of record.  

	(a) Whether the Veteran has a current mental disorder, including bipolar disorder, depressive disorder, or adjustment disorder, that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, including his 1977 suicide attempt while serving in the United States Coast Guard.  

	(b) Whether the Veteran has a current mental disorder, including bipolar disorder, depressive disorder, or adjustment disorder, that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to service-connected traumatic brain injury, status post-closed head injury with left skull fracture, to include as due to (caused by) or chronically worsened by (aggravated by) such disability (including the associated mood disorder already considered as part of his TBI disability picture).  

8.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

9.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal, to include entitlement to service connection for a mental disorder, including bipolar disorder, entitlement to higher initial ratings for traumatic brain injury, status post-closed head injury with left frontal skull fracture, and cognitive and mood disorders, and entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


